Citation Nr: 0900377	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-02 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for mild lumbar 
spondylosis.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1976 to May 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board notes that the veteran requested a Travel Board 
hearing at the St. Petersburg, Florida, RO.  However, the 
veteran failed to appear for his hearing.  He has not 
requested any additional hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted, the appellant requested a Travel Board hearing at 
the RO, for which he did not appear.  Prior to requesting 
that hearing, he changed his representation to the 
Organization noted on the title page.  In requesting the 
Travel Board hearing, the representative indicated that he 
would make his presentation at the hearing.  He requested 
that fir the claimant did not report for the hearing, that 
the file be returned to the representative for submission of 
a more comprehensive form 1-646.  That was not accomplished.  
After the failure to report, the case was forwarded to the 
Board.  The State Organization does not have an officer at 
the Board, so the matter can not be handled at the Board 
administratively.

Accordingly, the case is REMANDED for the following action:

The claims file should be forwarded to the 
veteran's representative in order that a 
formal/comprehensive VA Form 1-646 may be 
promulgated, pursuant to the 
representative's request, and associated 
with the claims folder.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




